Citation Nr: 0915140	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-31 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
Type II, including as due to herbicide exposure. 

2. Entitlement to service connection for hypertension, 
including as due to herbicide exposure and as secondary to 
diabetes mellitus, Type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, G.L.S.



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The Veteran was afforded a September 2006 Travel Board 
hearing before the undersigned Veterans Law Judge. The 
transcript of the hearing is associated with the record. 

The Chairman of the Board issued an order directing the Board 
to stay action on all claims for service connection based on 
exposure to herbicides in which the only evidence of exposure 
is the receipt of the Vietnam Service Medal or service in a 
vessel off the shore of Vietnam. See Chairman's Memorandum 
No. 01-06-24. Due to the stay, the Board could not adjudicate 
the issues of service connection for diabetes mellitus and 
for hypertension. On January 22, 2009, the Chairman of the 
Board lifted the stay, and the Board will now adjudicate the 
claims. See Chairman's Memorandum No. 01-09-03. 


FINDINGS OF FACT

1. The Veteran did not have active service in the inland 
waters of Vietnam or on Vietnam soil.

2. The competent medical evidence does not show that diabetes 
mellitus, Type II was aggravated or incurred during active 
service. 

3. The competent medical evidence does not show that 
hypertension was aggravated or incurred during active 
service. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for diabetes mellitus, Type II are not met. 38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

2. The criteria for the establishment of service connection 
for hypertension are not met. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in March 2003, 
August 2003, November 2003, and March 2006. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the Veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the Veteran about the information and evidence VA would seek 
to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide. Of note, 
38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a March 2006 letter. Although this notification 
obligation was not met before the initial RO decision in 
March 2004, the Board finds this timing error non-prejudicial 
since his service connection claims are denied, rendering the 
content of the notice moot. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records and VA treatment records are associated 
with the claims file. The Veteran was not afforded a VA 
examination for his claimed disabilities. The Board finds 
that a VA examination is not necessary to adjudicate the 
claims since nothing in the record shows that his 
disabilities were incurred during his active service. Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 
A VA examination would not change this fact. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

The Veteran contends that his diabetes resulted from in-
service herbicide exposure. He also contends hypertension is 
secondary to his diabetes or resulted from in-service 
herbicide exposure. The Board finds that the preponderance of 
the evidence is against the claims, and they are denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Additionally, Veterans who served in Vietnam during the 
Vietnam era are presumed to have been exposed to herbicides. 
See 38 C.F.R. § 3.307(a) (6)(iii) (A Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service). When a Veteran was exposed to an herbicide agent 
during active military, naval, or air service, certain 
diseases, including diabetes mellitus, Type II, shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.

Thus, service connection may be presumed by showing two 
elements. First, a Veteran must show that he served in the 
Republic of Vietnam during the Vietnam era. 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6); Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008). Second, the Veteran must be diagnosed with 
one of the specific diseases associated with herbicide 
exposure listed in 38 C.F.R. § 3.309(e) within the applicable 
time period. See Brock v. Brown, 10 Vet. App. 155, 162 
(1997).

The Veteran does not meet the requirements for a presumption 
of herbicide exposure. The record shows that the Veteran 
received a Vietnam Service Medal and a Republic of Vietnam 
Campaign Medal for active naval service aboard the USS 
America in the offshore waters of Vietnam. There is no 
evidence that the Veteran's naval service involved 
disembarking onto Vietnam soil or service within the interior 
waters of Vietnam. Therefore, the Veteran does not meet the 
requisite service in Vietnam inland waters or on Vietnam soil 
necessary for the presumption of service connection due to 
herbicide exposure under 38 C.F.R. § 3.307(a)(6); Haas, 
supra.

The record does not otherwise show that the Veteran was 
exposed to herbicides, including Agent Orange. At the 
September 2006 Travel Board hearing, the Veteran reported 
that he had to regularly wash aircraft in service over 
Vietnam, and as a result, he was exposed to Agent Orange. 
Service treatment records and service records concerning the 
Veteran's job duties do no reference herbicide exposure. The 
Board finds that the preponderance of the evidence is against 
a finding that the Veteran was exposed to herbicides during 
active service. 

The Veteran's primary contention is that he acquired diabetes 
mellitus by exposure to Agent Orange and then contracted 
hypertension, secondary to diabetes. The Court of Appeals for 
Veterans Claims (Court) has held that VA is not obligated to 
develop all possible theories of entitlement. Robinson v. 
Mansfield, 21 Vet. App. 545 (2008). The record does not show 
the Veteran asserting that his claimed disabilities of 
diabetes and hypertension are directly related to an incident 
of active service, and VA is not obligated to develop this 
theory of entitlement. Id.; 38 C.F.R. § 3.303. 







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for diabetes mellitus, Type II is denied. 

Service connection for hypertension is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


